DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brain Parke on 3/4/2021.
	The application has been amended as follows:
1.	A computer-implemented method to store messages, the method comprising:
obtaining a maximum storage space allocated for storage of messages on a computer-readable medium;
obtaining a maximum message length, the maximum message length indicating a maximum duration of time of a single message that is to be stored on the computer-readable medium and being greater than zero;
determining an amount of available storage space allocated for storage of messages on the computer-readable medium based on the maximum storage space and currently used storage space that stores currently stored messages, the maximum message length obtained independent of the currently used storage space and the amount of available storage space; and
in response to a user of a first communication device providing a user message for a user of a second communication device after failing to establish communication with the user of the second communication device and in response to the amount of available storage space being insufficient to store the maximum message length, storing the user message up to the maximum message length on the computer-readable medium such that a storage space of the stored user message is able to exceed the amount of available storage space allocated for storage of messages when the computer-readable medium includes additional storage space.

2.	The method of claim 1, further comprising:
after storing the user message, determining a second amount of available storage space allocated for storage of messages on the computer-readable medium based on the maximum storage space and the currently used storage space; and
in response to a second communication session not being established between the user of the second communication device and a third communication device and in response to the second amount of available storage space being zero or less than zero:
not storing a second user message; and providing an indication that there is no available storage space.

3.	The method of claim 1, wherein the maximum storage space allocated for storage of messages is sufficient to store sixty minutes of messages and the maximum message length is three minutes.

4.	The method of claim 1, wherein the computer-readable medium is part of the second communication device.

5.	The method of claim 1, wherein the computer-readable medium is located outside of the second communication device.

6.	The method of claim 1, further comprising:
obtaining a voice transcription of the user message; and
presenting the voice transcription on a display of the second communication device.

7.	The method of claim 1, wherein the user message is an audio message.

8.	The method of claim 1, wherein a total amount of storage space of the computer-readable medium is greater than the maximum storage space allocated for storage of messages.

9.	At least one non-transitory computer-readable media configured to store one or more instructions that when executed by at least one computing system cause or direct the at least one computing system to perform operations, the operations comprising:
obtain a maximum storage space allocated for storage of messages on a computer-readable medium;
obtain a maximum message length, the maximum message length indicating a maximum duration of time of a single message that is to be stored on the computer-readable medium and being greater than zero;
determine an amount of available storage space allocated for storage of messages on the computer-readable medium based on the maximum storage space and currently used storage space that stores currently stored messages, the maximum message length obtained independent of the currently used storage space and the amount of available storage space; and
in response to a user of a first communication device providing a user message for a user of a second communication device after failing to establish communication with the user of the second communication device and in response to the amount of available storage space being insufficient to store the maximum message length, storing the user message up to the maximum message length on the computer-readable medium such that a storage space of the stored user message is able to exceed the amount of available storage space allocated for storage of messages when the computer-readable medium includes additional storage space.

10.	The non-transitory computer-readable media of claim 9, wherein the operations further comprise:
after storing the user message, determine a second amount of available storage space allocated for storage of messages on the computer-readable medium based on the maximum storage space and the currently used storage space; and
in response to a second communication session not being established between the user of the second communication device and a third communication device and in response to the second amount of available storage space being zero or less than zero: not storing a second user message; and provide an indication that there is no available storage space.

11.	The non-transitory computer-readable media of claim 9, wherein the maximum storage space allocated for storage of messages is sufficient to store sixty minutes of messages and the maximum message length is three minutes.

12.	The non-transitory computer-readable media of claim 9, wherein the computer-readable medium is part of the second communication device.

13.	The non-transitory computer-readable media of claim 9, wherein the operations further comprise:
obtain a voice transcription of the user message; and
present the voice transcription on a display of the second communication device.

14.	The non-transitory computer-readable media of claim 9, wherein the user message is an audio message.

15.	The non-transitory computer-readable media of claim 9, wherein a total amount of storage space of the computer-readable medium is greater than the maximum storage space allocated for storage of messages.

16.	A communication console comprising:
at least one non-transitory computer-readable media configured to store one or more instructions and user messages;
at least one processor communicatively coupled to the at least one non-transitory computer-readable media, the at least one processor configured to execute the one or more instructions to cause or direct the communication console to perform operations, the operations comprising:
obtain a maximum storage space allocated for storage of messages on the at least one non-transitory computer-readable media;
obtain a maximum message length, the maximum message length indicating a maximum duration of time of a single message that is to be stored on the at least one non-transitory computer-readable media and being greater than zero;
determine an amount of available storage space allocated for storage of messages on the at least one non-transitory computer-readable media based on the maximum storage space and currently used storage space that stores currently stored messages, the maximum message length obtained independent of the currently used storage space and the amount of available storage space; and
in response to a user of a first communication device providing a user message for a user of the communication console after failing to establish communication with the user of the communication console and in response to the amount of available storage space being insufficient to store the maximum message length, store the user message up to the maximum message length on the at least one non-transitory computer-readable media such that a storage space of the stored user message is able to exceed the amount of available storage space allocated for storage of messages when the at least one non-transitory computer-readable media includes additional storage space.

17.	The communication console of claim 16, wherein the operations further comprise:
after storing the user message, determine a second amount of available storage space allocated for storage of messages on the at least one non-transitory computer-readable media based on the maximum storage space and the currently used storage space; and
in response to a second communication session not being established between the user of the communication console and a second communication device and in response to the second amount of available storage space being zero or less than zero:
not storing a second user message; and
provide an indication that there is no available storage space.

18.	The communication console of claim 16, wherein the maximum storage space allocated for storage of messages is sufficient to store sixty minutes of messages and the maximum message length is three minutes.

19.	The communication console of claim 16, further comprising a display coupled to the processor, wherein the operations further comprise:
obtain a voice transcription of the user message; and present the voice transcription on the display.

20.	The communication console of claim 16, wherein the user message is an audio message.


				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited art for reasons discloses below:
Claims 1-20 are allowed.
The references cited are: Kim (Pub. No. US 20050105700) in view of Sun et al. (US 20020160751).
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the prior art of record does not teach, alone or in combination, “In response to a user of a first communication device providing a user message for a user of a second communication device after failing to establish communication with the user of the second communication device and in response to the amount of available storage space being insufficient to store the maximum message length, storing the user message up to the maximum message length [duration of time] on the computer-readable medium such that a storage space of the stored user message is able to exceed the amount of available storage space allocated for storage of messages when the computer-readable medium includes additional storage space”.
	Independent Claims 9 and 16 are allowed for the same reason as claim 1. 
	Dependent claims 2-8, 10-15, and 17-20 are allowed for being dependent on claims 1, 9, and 16.
4.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.	

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666